Title: To James Madison from Tench Coxe, 10 March 1814
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philada. March 10. 1814
        
        I respectfully request permission to submit to your perusal the enclosed papers, merely for information.
        You will appreciate the injury to the service & myself from the unprecedented exclusion of a late officer from his books and papers. Mr. Mifflin, late deputy commissary, who first made the obstructions appears on the books a debtor in $444. & never returned an answer to my request that he would furnish his account. His Surety has a considerable open account, and is insolvent. Mr Mifflin had all the books & papers & he neither settled his own or his sureties accot., nor allowed me the authorized access so as to enable me to do those necessary things. He is indebted to the U.S. on the accountants settlement of his Commissarys account, & his Estate is insolvent.
        I have seen in the hands of a person, indebted on the books, a considerable number of the evidences, on which I made payments to that person, which the Commissary general delivered to him, to the extreme danger of the United States & myself, without authority, against every dictate of propriety, and tho he refused to let me see or lend them to me.
        I have good reason to believe, that the United States will suffer from the omissions to close the books & finish the business of the late Purveyor, & (I beg permission to say on account of the connexions of public business) of the late military Storekeeper.
        I have the honor respectfully to observe, that the memorial to the Senate must have been in the hands of the Vice President on the 28th. of last month: & I do not know whether they intend to leave my office to expire on the day of their rising, or to consider the representation I have sincerely & respectfully made, as a sufficient explanation of any unsatisfactory matter, which they may have had on their minds. About the 8th. or 10th of April, the first important period, in this office, from its commencement, will be terminated: wherefore, if it is to be, that it is to pass out of my hands, it will be interesting to the service & to myself, that it be as long after the 1st. of April as, in your Judgment, may appear proper. The Commission, I observe, runs to the end of the present session of the Senate.
        
        The pretence of Mr. Geo. Armitage is a matter of rumor to me. I understand, that a late member of the general government mentioned that Armitage had sworn to some “insinuation” that I had mentioned to him in a transaction, that he ought to give me some little pieces of plate. I cannot get to see the paper; but I have proved the rejection of even a little medal & case, from him and my allowing him only to use me, knowingly, as the channel of conveying it to the academy of fine arts. I have also proved the invariable rejection of presents. I never recd. one, tho some few were inconsiderately offered.
        There is some new operation of Pettibones in the way of Deposition, which is either his old Deposition, which I never could get to see, or some new thing equally concealed. Mr. Eustis was, I believe, perfectly satisfied of his great error in appointing him inspector of arms, and the man ascribes to me, as personal injury, the necessary discontinuance of him, by Mr. Eustis.
        I have the honor to assure you, Sir, that amidst the painful sensibilities that surround me, and with very hopeless prospects before me, those acts of goodness (& I humbly hope, under Heaven, of Justice) which I have experienced from you, and the deepest regret for the trouble I occasion to you, are ever before me. It has been insinuated, that some of the honorable Senators have thought you presented me, in too numerous instances, to them, which is the cause of my observing upon this, as your 2d. nomination only, of me to their body.
        I shall continue, Sir, to be a national man, tho one division of the Union oppresses me for that reason, and the other whose rights and just interests I have steadily supported have not supported me. I beg leave to offer my prayers to divine providence for your personal Happiness, & for that successful execution of your eminent duties to which you are entirely devoted: and have the honor to be your most faithful servt.
        
          T. Coxe
        
      